--------------------------------------------------------------------------------

Exhibit 10.1


PARAMOUNT GOLD AND SILVER CORP.
Up to $30,000,000 of
Shares of Common Stock
(par value $0.001 per share)
 
Controlled Equity OfferingSM
 
Sales Agreement
 
April 11, 2014
Cantor Fitzgerald & Co.
499 Park Avenue
New York, NY 10022

 
Ladies and Gentlemen:
 
Paramount Gold and Silver Corp., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the
“Agent”), as follows:
 
1.            Issuance and Sale of Shares.  The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through the Agent, up to
$30,000,000 of shares of common stock (the “Placement Shares”) of the Company,
par value $0.001 per share (the “Common Stock”); provided, however, that in no
event shall the Company issue or sell through the Agent such number or dollar
amount of Placement Shares that would (a) exceed the number or dollar amount of
shares of Common Stock registered on the effective Registration Statement
(defined below) pursuant to which the offering is being made or (b) exceed the
number of authorized but unissued shares of Common Stock (the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 on the
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that Agent shall have no obligation in
connection with such compliance.  The issuance and sale of Placement Shares
through Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”) on March 31, 2014, although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.

--------------------------------------------------------------------------------

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-194411), including a base
prospectuses, relating to certain securities, including the Placement Shares to
be issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder.  The Company has prepared a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus supplement relates to the Placement
Shares to be issued from time to time by the Company (the “Prospectus
Supplement”).  The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company.  The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares.  Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es), is herein
called the “Prospectus.”
 
Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).
 
2.            Placements.  Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify the Agent by
email notice (or other method mutually agreed to in writing by the parties) of
the number of Placement Shares to be issued, the time period during which sales
are requested to be made, any limitation on the number of Placement Shares that
may be sold in any one day and any minimum price below which sales may not be
made (a “Placement Notice”), the form of which is attached hereto as Schedule
1.  The Placement Notice shall originate from any of the individuals from the
Company set forth on Schedule 3 (with a copy to each of the other individuals
from the Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time.  The Placement Notice shall be effective unless and
until (i) the Agent declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice or (iv) this Agreement has been terminated under the provisions
of Section 12.  The amount of any discount, commission or other compensation to
be paid by the Company to Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule
2.  It is expressly acknowledged and agreed that neither the Company nor the
Agent will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to the
Agent and the Agent does not decline such Placement Notice pursuant to the terms
set forth above, and then only upon the terms specified therein and herein.  In
the event of a conflict between the terms of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.
-2-

--------------------------------------------------------------------------------

3.            Sale of Placement Shares by Agent.  Subject to the provisions of
Section 5(a), the Agent, for the period specified in the Placement Notice, will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the NYSE MKT (the “Exchange”), to sell the Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  The Agent will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales. 
Subject to the terms of the Placement Notice, the Agent may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
as defined in Rule 415 of the Securities Act Regulations, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker.  Subject to the
terms of a Placement Notice, the Agent may also sell Placement Shares by any
other method permitted by law, including but not limited to in privately
negotiated transactions.  “Trading Day” means any day on which Common Stock is
traded on the Exchange.
 
4.            Suspension of Sales.  The Company or the Agent may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares (a “Suspension”); provided, however, that such suspension
shall not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice.  While a Suspension
is in effect any obligation under Sections 7(l), 7(m), and 7(n) with respect to
the delivery of certificates, opinions, or comfort letters to the Agent, shall
be waived, provided, however, that such waiver shall not apply for the
Representation Date (defined below) occurring on the date that the Company files
its annual report on Form 10‑K. Each of the parties agrees that no such notice
under this Section 4 shall be effective against any other party unless it is
made to one of the individuals named on Schedule 3 hereto, as such Schedule may
be amended from time to time.
-3-

--------------------------------------------------------------------------------

5.             Sale and Delivery to the Agent; Settlement.
 
(a)            Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares only
to purchasers resident outside of Canada up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  The Company
acknowledges and agrees that (i) there can be no assurance that the Agent will
be successful in selling Placement Shares, (ii) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by the Agent to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Placement Shares
as required under this Agreement and (iii) the Agent shall be under no
obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Agent and the Company.
 
(b)            Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The Agent shall notify the Company of each sale of
Placement Shares on the date of such sale.  The amount of proceeds to be
delivered to the Company on a Settlement Date against receipt of the Placement
Shares sold (the “Net Proceeds”) will be equal to the aggregate sales price
received by the Agent, after deduction for (i) the Agent’s commission, discount
or other compensation for such sales payable by the Company pursuant to Section
2 hereof, and (ii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales.
 
(c)             Delivery of Placement Shares.  On or before each Settlement
Date, the Company will, or will cause its transfer agent to, electronically
transfer the Placement Shares being sold by crediting the Agent’s or its
designee’s account (provided the Agent shall have given the Company written
notice of such designee at least one Trading Day prior to the Settlement Date)
at The Depository Trust Company through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form.  On each Settlement Date, the Agent
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date.  The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.
-4-

--------------------------------------------------------------------------------

(d)            Denominations; Registration.  Certificates for the Placement
Shares, if any, shall be in such denominations and registered in such names as
the Agent may request in writing at least one full Business Day (as defined
below) before the Settlement Date.  The certificates for the Placement Shares,
if any, will be made available by the Company for examination and packaging by
the Agent in The City of New York not later than noon (New York time) on the
Business Day prior to the Settlement Date.
 
(e)            Limitations on Offering Size.  Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount, (B) the amount available for offer and sale under the
currently effective Registration Statement and (C) the amount authorized from
time to time to be issued and sold under this Agreement by the Company’s board
of directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Agent in writing.  Under no circumstances shall
the Company cause or request the offer or sale of any Placement Shares pursuant
to this Agreement at a price lower than the minimum price authorized from time
to time by the Company’s board of directors, a duly authorized committee thereof
or a duly authorized executive committee, and notified to the Agent in writing. 
Further, under no circumstances shall the Company cause or permit the aggregate
offering amount of Placement Shares sold pursuant to this Agreement to exceed
the Maximum Amount.
 
6.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with Agent that as of the date of this
Agreement and as of each Applicable Time (as defined below):
 
(a)            Registration Statement and Prospectus.  The Company and the
transactions contemplated by this Agreement meet the requirements for and comply
with the applicable conditions set forth in Form S 3 (including General
Instruction I.A and I.B) under the Securities Act.  The Registration Statement
has been filed with the Commission and has been declared effective by the
Commission under the Securities Act.  The Prospectus Supplement will name the
Agent as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose.  The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule.  Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed.  Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its counsel. 
The Company has not distributed and, prior to the later to occur of each
Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus
and any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“PZG.”  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, delisting the Common Stock from the Exchange or the Toronto Stock Exchange
(the “TSX”), nor has the Company received any notification that the Commission,
the Exchange or the TSX is contemplating terminating such registration or
listing. To the Company’s knowledge, it is in compliance with all applicable
listing requirements of the Exchange and TSX.  The Company has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all such listing and maintenance requirements.
-5-

--------------------------------------------------------------------------------

(b)            No Misstatement or Omission.  The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed
and will conform in all material respects with the requirements of the
Securities Act.  At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act.  The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.  The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The documents incorporated by reference in the Prospectus or any
Prospectus Supplement did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading.  The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by Agent specifically for use in the preparation thereof.
 
(c)            Conformity with Securities Act and Exchange Act.  The
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto, and the documents incorporated by reference
in the Registration Statement, the Prospectus or any amendment or supplement
thereto, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable. Moreover, the Company is a reporting issuer in good standing under
applicable securities laws and regulations in Canada and the laws and policies
of the TSX (collectively, “Canadian Securities Laws”); is not in default in any
material respect of any requirement of Canadian Securities Laws and is not
included in a list of defaulting reporting issuers maintained by the applicable
securities commissions in Canada. In particular, without limiting the foregoing,
the Company is in compliance at the date hereof with its obligations to make
timely disclosure of all material changes to it.
-6-

--------------------------------------------------------------------------------

(d)            Financial Information.  The consolidated financial statements of
the Company included or incorporated by reference in the Registration Statement,
the Prospectus and the Issuer Free Writing Prospectuses, if any, together with
the related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries (as defined
below) as of the dates indicated and the consolidated results of operations,
cash flows and changes in stockholders’ equity of the Company for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and Exchange Act and in conformity with GAAP (as defined below)
applied on a consistent basis during the periods involved; the other financial
and statistical data with respect to the Company and the Subsidiaries (as
defined below) contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any, are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
and the Prospectus; and all disclosures contained or incorporated by reference
in the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable. Moreover, the Company is in compliance with the
certification requirements contained in National Instrument 52-109 –
Certification of Disclosure in Issuers’ Annual and Interim Filings of the
Canadian Securities Administrators with respect to the Company’s annual and
interim filings with Canadian securities regulators.
 
(e)            Conformity with EDGAR Filings.  The Prospectus delivered to Agent
for use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S‑T or other applicable law.
 
(f)            Organization.  The Company and each of its Subsidiaries (as
defined below) are, and will be, duly organized, validly existing as a
corporation and in good standing under the laws of their respective
jurisdictions of organization.  The Company and each of its Subsidiaries (as
defined below) are, and will be, duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole, or prevent or
materially interfere with consummation of the transactions contemplated hereby
(a “Material Adverse Effect”).
-7-

--------------------------------------------------------------------------------

(g)            Subsidiaries.  The subsidiaries set forth on Schedule 4
(collectively, the “Subsidiaries”), are the Company’s only significant
subsidiaries (as such term is defined in Rule 1‑02 of Regulation S‑X promulgated
by the Commission).  Except as set forth in the Registration Statement and in
the Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.
 
(h)            No Violation or Default.  Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by‑laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries are subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any of its Subsidiaries is a party is in default in any respect
thereunder where such default would have a Material Adverse Effect.
 
(i)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is given in the Registration Statement, the Prospectus
and the Free Writing Prospectuses, if any (including any document deemed
incorporated by reference therein), there has not been (i) any Material Adverse
Effect or the occurrence of any development that the Company reasonably expects
will result in a Material Adverse Effect, (ii) any transaction which is material
to the Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Subsidiary, which is material to the Company and
the Subsidiaries taken as a whole, (iv) any material change in the capital stock
or outstanding long-term indebtedness of the Company or any of its Subsidiaries
or (v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than in each case above in
the ordinary course of business or as otherwise disclosed in the Registration
Statement or Prospectus (including any document deemed incorporated by reference
therein).
 
(j)            Capitalization.  The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and, other than as disclosed in the Registration Statement or the Prospectus,
are not subject to any preemptive rights, rights of first refusal or similar
rights.  The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement and the Prospectus as of the dates
referred to therein (other than the grant of additional options under the
Company’s existing stock option plans, or changes in the number of outstanding
shares of Common Stock of the Company due to the issuance of shares upon the
exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof) and such authorized capital stock
conforms to the description thereof set forth in the Registration Statement and
the Prospectus.  The description of the securities of the Company in the
Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, the Company
does not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.
-8-

--------------------------------------------------------------------------------

(k)            Authorization; Enforceability.  The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby.  This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.
 
(l)            Authorization of Placement Shares.  The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive committee, against payment therefor as provided herein, will be duly
and validly authorized and issued and fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim,
including any statutory or contractual preemptive rights, resale rights, rights
of first refusal or other similar rights, and will be registered pursuant to
Section 12 of the Exchange Act.  The Placement Shares, when issued, will conform
in all material respects to the description thereof set forth in or incorporated
into the Prospectus.
 
(m)            No Consents Required.  No consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, the issuance and sale by the
Company of the Placement Shares, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or by the by‑laws and rules of the
Financial Industry Regulatory Authority (“FINRA”), the Exchange, or the TSX in
connection with the sale of the Placement Shares by the Agent.
 
(n)            No Preferential Rights.  Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in Rule
1‑02 of Regulation S‑X promulgated under the Securities Act (each, a “Person”),
has the right, contractual or otherwise, to cause the Company to issue or sell
to such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of options or warrants
to purchase Common Stock or upon the exercise of options that may be granted
from time to time under the Company’s stock option plans), (ii) no Person has
any preemptive rights, resale rights, rights of first refusal, rights of
co-sale, or any other rights (whether pursuant to a “poison pill” provision or
otherwise) to purchase any Common Stock or shares of any other capital stock or
other securities of the Company, (iii)  no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.
-9-

--------------------------------------------------------------------------------

(o)            Independent Public Accounting Firm.  MNP LLP (the “Accountant”),
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company’s most recent Annual Report on Form
10-K filed with the Commission and incorporated by reference into the
Registration Statement and the Prospectus, are and, during the periods covered
by their report, were an independent registered public accounting firm within
the meaning of the Securities Act and the Public Company Accounting Oversight
Board (United States).  To the Company’s knowledge, after due and careful
inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company. Moreover, the Accountant is considered an independent
accountant as required under Canadian Securities Laws and there has never been a
reportable disagreement (within the meaning of National Instrument 51-102 –
Continuous Disclosure) with the present or former auditors of the Company. The
Company’s audit committee is comprised and operates in accordance with the
requirements of National Instrument 52-110 – Audit Committees of the Canadian
Securities Administrators, each of whom is “independent” within the meaning of
such instrument.
 
(p)            Enforceability of Agreements.  All agreements between the Company
and third parties expressly referenced in the Prospectus are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
 
(q)            No Litigation.  Except as set forth in the Registration Statement
or the Prospectus, there are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory audits or investigations, to which the Company or a Subsidiary is
a party or to which any property of the Company or any of its Subsidiaries is
the subject that, individually or in the aggregate, if determined adversely to
the Company or any of its Subsidiaries, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others; and (i)
there are no current or pending legal, governmental or regulatory audits or
investigations, actions, suits or proceedings that are required under the
Securities Act to be described in the Prospectus that are not so described; and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.
-10-

--------------------------------------------------------------------------------

(r)            Consents and Permits.  The Company and each Subsidiary possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any Subsidiary
has received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
result in a Material Adverse Effect.
 
(s)            Intellectual Property.  Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as now conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect.  Except as disclosed in the Registration Statement and the Prospectus
(i) there are no rights of third parties to any such Intellectual Property owned
by the Company and its Subsidiaries; (ii) to the Company’s knowledge, there is
no infringement by third parties of any such Intellectual Property; (iii) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which could form a reasonable basis for any such action, suit,
proceeding or claim; (iv) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property; (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company and its Subsidiaries infringe or otherwise violate any patent,
trademark, copyright, trade secret or other proprietary rights of others; (vi)
to the Company’s knowledge, there is no third-party U.S. patent or published
U.S. patent application which contains claims for which an Interference
Proceeding (as defined in 35 U.S.C. § 135) has been commenced against any patent
or patent application described in the Prospectus as being owned by or licensed
to the Company; and (vii) the Company and its Subsidiaries have complied with
the terms of each agreement pursuant to which Intellectual Property has been
licensed to the Company or such Subsidiary, and all such agreements are in full
force and effect, except, in the case of any of clauses (i)-(vii) above, for any
such infringement by third parties or any such pending or threatened suit,
action, proceeding or claim as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(t)            Market Capitalization.  At the time the Registration Statement
was  originally declared effective, and at the time the Company’s most recent
Annual Report on Form 10-K was filed with the Commission, the Company met the
then applicable requirements for the use of Form S-3 under the Securities Act,
including but not limited to Instruction I.B.1 of Form S-3.  The Company
satisfies the pre-1992 eligibility requirements for the use of a registration
statement on Form S-3 in connection with this offering (the pre-1992 eligibility
requirements for the use of the registration statement on Form S-3 include (i)
having a non-affiliate, public common equity float of at least $150 million or a
non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (ii) having been subject to
the Exchange Act reporting requirements for a period of 36 months).  The Company
is not a shell company (as defined in Rule 405 under the Securities Act) and has
not been a shell company for at least 12 calendar months previously and if it
has been a shell company at any time previously, has filed current Form 10
information (as defined in Instruction I.B.6 of Form S-3) with the Commission at
least 12 calendar months previously reflecting its status as an entity that is
not a shell company.
-11-

--------------------------------------------------------------------------------

(u)            No Material Defaults.  Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.  The Company has not filed a report pursuant to Section 13(a) or 15(d)
of the Exchange Act since the filing of its last Annual Report on Form 10‑K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
(v)            Certain Market Activities.  Neither the Company, nor any of the
Subsidiaries, nor any of their respective directors, officers or controlling
persons has taken, directly or indirectly, any action designed, or that has
constituted or might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Placement
Shares.
 
(w)            Broker/Dealer Relationships.  Neither the Company nor any of the
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or (ii)
directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).
 
(x)            No Reliance.  The Company has not relied upon the Agent or legal
counsel for the Agent for any legal, tax or accounting advice in connection with
the offering and sale of the Placement Shares.
 
(y)            Taxes.  The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not have a Material Adverse
Effect.  Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The Company has no knowledge of any federal, state or other governmental tax
deficiency, penalty or assessment which has been or might be asserted or
threatened against it which would have a Material Adverse Effect.
-12-

--------------------------------------------------------------------------------

(z)            Title to Real and Personal Property.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the
Registration Statement or Prospectus as being owned by them that are material to
the businesses of the Company or such Subsidiary, in each case free and clear of
all liens, encumbrances and claims, except those matters that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect. 
Any real or personal property described in the Registration Statement or
Prospectus as being leased by the Company and any of its Subsidiaries is held by
them under valid, existing and enforceable leases, except those that (A) do not
materially interfere with the use made or proposed to be made of such property
by the Company or any of its Subsidiaries or (B) would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect. 
Each of the properties of the Company and its Subsidiaries complies with all
applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to such
properties), except if and to the extent disclosed in the Registration Statement
or Prospectus or except for such failures to comply that would not, individually
or in the aggregate, reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise have a Material Adverse Effect.  None of the
Company or its subsidiaries has received from any governmental or regulatory
authorities any notice of any condemnation of, or zoning change affecting, the
properties of the Company and its Subsidiaries, and the Company knows of no such
condemnation or zoning change which is threatened, except for such that would
not reasonably be expected to interfere in any material respect with the use
made and proposed to be made of such property by the Company and its
Subsidiaries or otherwise have a Material Adverse Effect, individually or in the
aggregate.
 
(aa)          Environmental Laws.  Except as set forth in the Registration
Statement or the Prospectus:
 

 (i)            each of the Company and the Subsidiaries is in compliance in all
material respects with all applicable federal, provincial, state, municipal and
local laws, statutes, ordinances, by-laws and regulations and orders, directives
and decisions rendered by any ministry, department or administrative or
regulatory agency, domestic or foreign (the “Environmental Laws”) relating to
the protection of the environment, occupational health and safety or the
processing, use, treatment, storage, disposal, discharge, transport or handling
of any pollutants, contaminants, chemicals or industrial, toxic or hazardous
wastes or substance (the “Hazardous Substances”);
 

 (ii)            each of the Company and the Subsidiaries has obtained all
licenses, permits, approvals, consents, certificates, registrations and other
authorizations under all applicable Environmental Laws (the “Environmental
Permits”) necessary as at the date hereof for the operation of the businesses
carried on or proposed to be commenced by the Company and the Subsidiaries and
each Environmental Permit is valid, subsisting and in good standing and to the
knowledge of Company neither the Company nor the Subsidiaries is in default or
breach of any Environmental Permit which would have a Material Adverse Effect,
and no proceeding is pending or, to the knowledge of the Company or the
Subsidiaries, threatened, to revoke or limit any Environmental Permit;
 
 (iii)            neither the Company nor the Subsidiaries has used, except in
compliance with all Environmental Laws and Environmental Permits, and other than
as may be incidental to mineral resource exploration or development, any
property or facility which it owns or leases or previously owned or leased, to
generate, manufacture, process, distribute, use, treat, store, dispose of,
transport or handle any Hazardous Substance;
-13-

--------------------------------------------------------------------------------

 (iv)            neither the Company nor the Subsidiaries (including, if
applicable, any predecessor companies) has received any notice of, or been
prosecuted for an offence alleging, non-compliance with any Environmental Law,
and neither the Company nor the Subsidiaries (including, if applicable, any
predecessor companies) has settled any allegation of non-compliance short of
prosecution.  There are no orders or directions relating to environmental
matters requiring any material work, repairs, construction or capital
expenditures to be made with respect to any of the assets of the Company or the
Subsidiaries, nor has the Company or the Subsidiaries received notice of any of
the same; and
 
 (v)            neither the Company nor the Subsidiaries has received any notice
wherein it is alleged or stated that the Company or the Subsidiaries is
potentially responsible for a federal, provincial, state, municipal or local
clean-up site or corrective action under any Environmental Laws.  Neither the
Company nor the Subsidiaries has received any request for information in
connection with any federal, state, municipal or local inquiries as to disposal
sites.
 
(bb)        Disclosure Controls.  The Company and each of its Subsidiaries
maintain systems of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the Prospectus).  Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus). 
The Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a‑15 and 15d‑15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company and each of its Subsidiaries is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s Annual Report on Form 10‑K or Quarterly Report on Form 10-Q,
as the case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10‑K for the fiscal
year most recently ended (such date, the “Evaluation Date”).  The Company
presented in its Form 10‑K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date and
the disclosure controls and procedures are effective.  Since the Evaluation
Date, there have been no significant changes in the Company’s internal controls
(as such term is defined in Item 307(b) of Regulation S‑K under the Securities
Act) or, to the Company’s knowledge, in other factors that could significantly
affect the Company’s internal controls.
-14-

--------------------------------------------------------------------------------

(cc)         Sarbanes-Oxley.  There is and has been no failure on the part of
the Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder.  Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act. Moreover, there is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with applicable
provisions of Canadian securities laws.
 
(dd)        Mining Rights. The Sleeper Gold Property and the San Miguel
Property, as described in the Registration Statement, the Prospectus and the
Prospectus Supplement (collectively, the “Material Properties”) are the only
material resource properties in which the Company or the Subsidiaries have an
interest; the Company or through its Subsidiaries, hold either freehold title,
mining leases, mining concessions, mining claims, exploration permits,
prospecting permits or participant interests or other conventional property or
proprietary interests or rights, recognized in the jurisdiction in which the
Material Properties are located, in respect of the ore bodies and minerals
located on the Material Properties in which the Company (through the applicable
Subsidiary) has an interest under valid, subsisting and enforceable title
documents or other recognized and enforceable agreements or instruments,
sufficient to permit the Company (through the applicable Subsidiary) to explore
for and exploit the minerals relating thereto; all leases or claims and permits
relating to the Material Properties in which the Company (through the applicable
Subsidiary) has an interest or right have been validly located and recorded in
accordance with all applicable laws and are valid and subsisting, except where
failure to so locate or record would not reasonably be expected to have a
Material Adverse Effect; the Company (through the applicable Subsidiary) has all
necessary surface rights, access rights and other necessary rights and interests
relating to the Material Property in which the Company (through the applicable
Subsidiary) have an interest granting the Company (through the applicable
Subsidiary) the right and ability to explore for and exploit minerals, ore and
metals for development and production purposes as are appropriate in view of the
rights and interest therein of the Company or the applicable Subsidiary, with
only such exceptions as do not materially interfere with the current use made by
the Company or the applicable Subsidiary of the rights or interest so held, and
each of the proprietary interests or rights and each of the documents,
agreements and instruments and obligations relating thereto referred to above is
currently in good standing in all respects in the name of the Company or the
applicable Subsidiary; except as disclosed in the Registration Statement and
Prospectus, the Company and the Subsidiaries do not have any responsibility or
obligation to pay any commission, royalty, license, fee or similar payment to
any person with respect to the property rights thereof;
-15-

--------------------------------------------------------------------------------

(ee)         the Company or the applicable Subsidiary holds direct interests in
the Material Properties, as described in the Registration Statement, the
Prospectus and the Prospectus Supplement (the “Project Rights”), under valid,
subsisting and enforceable agreements or instruments, to the knowledge of the
Company and all such agreements and instruments in connection with the Project
Rights are valid and subsisting and enforceable in accordance with their terms;
 
(ff)            the Company and the Subsidiaries have identified all the
permits, certificates, and approvals (collectively, the “Permits”) which are
required for the exploration of the Material Properties, which Permits include
but are not limited to environmental assessment certificates, water licenses,
land tenures, rezoning or zoning variances and other necessary local, provincial
and federal approvals; except where failure to do so would not reasonably be
expected to have a Material Adverse Effect, the appropriate Permits have either
been received, applied for, or the processes to obtain such Permits have been or
will in due course be initiated by the Company or the applicable Subsidiaries;
 
(gg)        all assessments or other work required to be performed in relation
to the material mining claims and the mining rights of the Company and the
applicable Subsidiary in order to maintain their respective interests therein,
if any, have been performed to date and the Company and the applicable
Subsidiary have complied with all applicable governmental laws, regulations and
policies in this regard as well as with regard to legal, contractual obligations
to third parties in this regard except in respect of mining claims and mining
rights that the Company and the applicable Subsidiary intend to abandon or
relinquish and except for any non-compliance which would not either individually
or in the aggregate have a Material Adverse Effect; all such mining claims and
mining rights are in good standing in all respects as of the date of this
Agreement;
 
(hh)        [Reserved.]
 
(ii)            there are no environmental audits, evaluations, assessments,
studies or tests relating to the Company or the Subsidiaries except for ongoing
assessments conducted by or on behalf of the Company and the Subsidiaries in the
ordinary course;
 
(jj)            the Company made available to the respective authors thereof
prior to the issuance of all of the applicable technical reports relating to the
Material Properties (the “Reports”), for the purpose of preparing the Reports,
as applicable, all information requested, and no such information contained any
misrepresentation as at the relevant time the relevant information was made
available; and
 
(kk)         the Reports accurately and completely sets forth all material facts
relating to the Material Properties; and since the date of preparation of the
Reports there has been no change that would disaffirm or materially change any
aspect of the Reports.
 
(ll)            Finder’s Fees.  Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, brokerage commissions or
similar payments in connection with the transactions herein contemplated, except
as may otherwise exist with respect to Agent pursuant to this Agreement.
-16-

--------------------------------------------------------------------------------

(mm)      Labor Disputes.  No labor disturbance by or dispute with employees of
the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect.
 
(nn)        Investment Company Act.  Neither the Company nor any of the
Subsidiaries is or, after giving effect to the offering and sale of the
Placement Shares, will be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).
 
(oo)        Operations.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(pp)        Off-Balance Sheet Arrangements.  There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos.  33‑8056; 34‑45321; FR‑61), required to be described in
the Prospectus which have not been described as required.
 
(qq)        Underwriter Agreements.  The Company is not a party to any agreement
with an agent or underwriter for any other “at-the-market” or continuous equity
transaction.
 
(rr)           ERISA.  To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and any of its Subsidiaries has
been maintained in material compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.
-17-

--------------------------------------------------------------------------------

(ss)         Forward Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10‑K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S‑K under
the Securities Act.
 
(tt)           Agent Purchases.  The Company acknowledges and agrees that Agent
has informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent each Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.
 
(uu)        Margin Rules.  Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.
 
(vv)        Insurance.  The Company and each of its Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
in similar industries.
-18-

--------------------------------------------------------------------------------

(ww)       No Improper Practices.  (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, any Subsidiary, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of them, on the one hand, and the directors, officers, or stockholders
of the Company or, to the Company’s knowledge, any Subsidiary, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) except as described
in the Registration Statement and the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or, to the Company’s knowledge, any Subsidiary to or for the benefit of
any of their respective officers or directors or any of the members of the
families of any of them; and (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.
 
(xx)           Status Under the Securities Act.  The Company was not and is not
an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Securities Act in connection with
the offering of the Placement Shares.
 
(yy)         No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and as of each
Applicable Time (as defined in Section 24 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified.  The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by the Agent
specifically for use therein.
 
(zz)           No Conflicts.  Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein and therein, nor the compliance by the
Company with the terms and provisions hereof and thereof will conflict with, or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not have a Material Adverse Effect; nor will such action result (x)
in any violation of the provisions of the organizational or governing documents
of the Company, or (y) in any material violation of the provisions of any
statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company.
-19-

--------------------------------------------------------------------------------

(aaa)      Sanctions.  (i) The Company represents that, neither the Company nor
any of its Subsidiaries (collectively, the “Entity”) or any director, officer,
employee, agent, affiliate or representative of the Entity, is a government,
individual, or entity (in this paragraph (uu), “Person”) that is, or is owned or
controlled by a Person that is:
 
 (A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”), nor
 
 (B)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).
 
(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
 
 (A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or
 
 (B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(iii)  The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
 
(bbb)     Stock Transfer Taxes.  On each Settlement Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with.
 
(ccc)      Natural Resource Properties and Surface Rights. All material
interests in natural resource properties and surface rights for exploration and
exploitation, as applicable, overlying those properties of the Company or the
Subsidiaries are completely and accurately described in the Registration
Statement and the Prospectus and, except as set out in the in the Registration
Statement or the Prospectus: are owned or held by the Company or such
Subsidiaries as owner thereof with good title; are in good standing; and are
valid and enforceable and free and clear of any liens, charges or encumbrances
and no royalty is payable in respect of any of them.  Except as set out in the
Registration Statement and Prospectus, no other material property rights are
necessary for the conduct of the Company’s or the Subsidiaries’ businesses as
they are currently being conducted, and there are no material restrictions on
the ability of the Company or the Subsidiaries to use or otherwise exploit any
such property rights, and the Company does not know of any claim or basis for a
claim that may adversely affect such rights in any material respects.
-20-

--------------------------------------------------------------------------------

(ddd)    Compliance with Laws.  The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Effect.
 
Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.
 
7.             Covenants of the Company.  The Company covenants and agrees with
Agent that:
 
(a)            Registration Statement Amendments.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Agent under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify the Agent promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Agent within a reasonable period of time before the filing and the
Agent has not objected thereto (provided, however, that the failure of the Agent
to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement) and the
Company will furnish to the Agent at the time of filing thereof a copy of any
document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document to be incorporated therein by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).
-21-

--------------------------------------------------------------------------------

(b)            Notice of Commission Stop Orders.  The Company will advise the
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.
 
(c)            Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by the Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act.  If the Company has omitted
any information from the Registration Statement pursuant to Rule 430B under the
Securities Act, it will use its best efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430B
and to notify the Agent promptly of all such filings.  If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Agent to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.
 
(d)            Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, the Company will use its reasonable best efforts to cause the
Placement Shares to be listed on the Exchange.
-22-

--------------------------------------------------------------------------------

(e)            Delivery of Registration Statement and Prospectus.  The Company
will furnish to the Agent and its counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at the Agent’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.
 
(f)            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
 
(g)            Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”
 
(h)            Notice of Other Sales.  Without the prior written consent of
Agent, the Company will not, directly or indirectly, offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to Agent hereunder and ending on the fifth (5th) Trading Day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and during the
term of this Agreement will not directly or indirectly in any other
“at-the-market” or continuous equity transaction offer to sell, sell, contract
to sell, grant any option to sell or otherwise dispose of any Common Stock
(other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock; provided, however, that such
restrictions will not be required in connection with the Company’s issuance or
sale of (i) Common Stock, options to purchase Common Stock or Common Stock
issuable upon the exercise of options, pursuant to any employee or director
stock option or benefits plan, stock ownership plan or dividend reinvestment
plan (but not Common Stock subject to a waiver to exceed plan limits in its
dividend reinvestment plan) of the Company whether now in effect or hereafter
implemented, (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent and (iii) Common Stock or securities convertible into or
exchangeable for shares of Common Stock as consideration for mergers,
acquisitions, other business combinations or strategic alliances occurring after
the date of this Agreement which are not issued for capital raising purposes.
 
(i)            Change of Circumstances.  The Company will, at any time during
the pendency of a Placement Notice advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.
-23-

--------------------------------------------------------------------------------

(j)            Due Diligence Cooperation.  The Company will cooperate with any
reasonable due diligence review conducted by the Agent or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Agent may reasonably request.
 
(k)            Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing date under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.
 
(l)            Representation Dates; Certificate.  (1) Prior to the date of the
first Placement Notice and (2) each time the Company:
 
(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;
 
(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);
 
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
 
(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);
-24-

--------------------------------------------------------------------------------

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate, in the form attached hereto as Exhibit
7(l).  The requirement to provide a certificate under this Section 7(l) shall be
waived for any Representation Date occurring at a time a Suspension is in
effect, which waiver shall continue until the earlier to occur of the date the
Company delivers instructions for the sale of Placement Shares hereunder (which
for such calendar quarter shall be considered a Representation Date) and the
next occurring Representation Date.  Notwithstanding the foregoing, if the
Company subsequently decides to sell Placement Shares following a Representation
Date when a Suspension was in effect and did not provide the Agent with a
certificate under this Section 7(l), then before the Company delivers the
instructions for the sale of Placement Shares or the Agent sells any Placement
Shares pursuant to such instructions, the Company shall provide the Agent with a
certificate in conformity with this Section 7(l) dated as of the date that the
instructions for the sale of Placement Shares are issued.
 
(m)            Legal Opinion.  (1) Prior to the date of the first Placement
Notice  and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable and excluding
the date of this Agreement, the Company shall cause to be furnished to the Agent
a written opinion of LeClairRyan, A Professional Corporation (“Company
Counsel”), or other counsel satisfactory to the Agent, in form and substance
satisfactory to Agent and its counsel, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, the Company shall be required to furnish to Agent no more
than one opinion hereunder per calendar quarter; provided, further, that in lieu
of such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).
 
(n)            Comfort Letter.  (1) Prior to the date of the first Placement
Notice and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable and excluding
the date of this Agreement, the Company shall cause its independent registered
public accounting firm to furnish the Agent letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by the
Agent, the Company shall cause a Comfort Letter to be furnished to the Agent
within ten (10) Trading Days of the date of occurrence of any material
transaction or event, including the restatement of the Company’s financial
statements.  The Comfort Letter from the Company’s independent registered public
accounting firm shall be in a form and substance satisfactory to the Agent, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
-25-

--------------------------------------------------------------------------------

(o)            Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M or any other applicable law, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Agent.
 
(p)            Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor any of its
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, required to register as an “investment company,” as such term is
defined in the Investment Company Act.
 
(q)            No Offer to Sell.  Other than an Issuer Free Writing Prospectus
approved in advance by the Company and the Agent in its capacity as agent
hereunder, neither the Agent nor the Company (including its agents and
representatives, other than the Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.
 
(r)            Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with the Agent, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).
 
(s)            Sarbanes-Oxley Act.  The Company and the Subsidiaries will
maintain and keep accurate books and records reflecting their assets and
maintain internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles, (iii)
that receipts and expenditures of the Company are being made only in accordance
with management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements.  The Company and the Subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.
-26-

--------------------------------------------------------------------------------

(t)            Secretary’s Certificate; Further Documentation.  Prior to the
date of the first Placement Notice, the Company shall deliver to the Agent a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the
Certificate of Incorporation of the Company, (ii) the By-laws of the Company,
(iii) the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the issuance of the
Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this Agreement. 
Within five (5) Trading Days of each Representation Date, the Company shall have
furnished to the Agent such further information, certificates and documents as
the Agent may reasonably request.
 
8.            Payment of Expenses.  The Company will pay all expenses incident
to the performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem necessary, (ii) the printing and delivery to
the Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and disbursements of the counsel to the
Agent, payable upon the execution of this Agreement, in an amount not to exceed
$50,000; (vi) the qualification or exemption of the Placement Shares under state
securities laws in accordance with the provisions of Section 7(r) hereof,
including filing fees, but excluding fees of the Agent’s counsel, (vii) the
printing and delivery to the Agent of copies of any Permitted Issuer Free
Writing Prospectus and the Prospectus and any amendments or supplements thereto
in such number as the Agent shall deem necessary, (viii) the preparation,
printing and delivery to the Agent of copies of the blue sky survey, (ix) the
fees and expenses of the transfer agent and registrar for the Common Stock, (x)
the filing and other fees incident to any review by FINRA of the terms of the
sale of the Placement Shares including the fees of the Agent’s counsel (subject
to the cap, set forth in clause (v) above), and (xi) the fees and expenses
incurred in connection with the listing of the Placement Shares on the Exchange.
-27-

--------------------------------------------------------------------------------

9.            Conditions to Agent’s Obligations.  The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:
 
(a)            Registration Statement Effective.  The Registration Statement
shall have become effective and shall be available for the (i) resale of all
Placement Shares issued to the Agent and not yet sold by the Agent and (ii) sale
of all Placement Shares contemplated to be issued by any Placement Notice.
 
(b)            No Material Notices.  None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(c)            No Misstatement or Material Omission.  Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Agent’s reasonable opinion is material, or omits to state a fact that in the
Agent’s reasonable opinion is material and is required to be stated therein or
is necessary to make the statements therein not misleading.
 
(d)            Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change in the authorized capital stock of the
Company or any Material Adverse Effect or any development that could reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other than
asset backed securities) by any rating organization or a public announcement by
any rating organization that it has under surveillance or review its rating of
any of the Company’s securities (other than asset backed securities), the effect
of which, in the case of any such action by a rating organization described
above, in the reasonable judgment of the Agent (without relieving the Company of
any obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.
-28-

--------------------------------------------------------------------------------

(e)            Legal Opinion.  The Agent shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(m) on or before
the date on which such delivery of such opinion is required pursuant to Section
7(m).
 
(f)             Comfort Letter.  The Agent shall have received the Comfort
Letter required to be delivered pursuant to Section 7(n) on or before the date
on which such delivery of such Comfort Letters is required pursuant to Section
7(n).
 
(g)            Representation Certificate.  The Agent shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).
 
(h)            No Suspension.  Trading in the Common Stock shall not have been
suspended on the Exchange and the TSX and the Common Stock shall not have been
delisted from the Exchange and the TSX.
 
(i)             Other Materials.  On each date on which the Company is required
to deliver a certificate pursuant to Section 7(l), the Company shall have
furnished to the Agent such appropriate further information, opinions,
certificates, letters and other documents as the Agent may reasonably request. 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof.
 
(j)             Securities Act Filings Made.  All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
 
(k)            Approval for Listing.  The Placement Shares shall either have
been approved for listing on the Exchange, subject only to notice of issuance,
or the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
 
(l)             FINRA. If applicable, FINRA shall have raised no objection to
the terms of this offering and the amount of compensation allowable or payable
to the Agent as described in the Prospectus.
 
(m)           No Termination Event.  There shall not have occurred any event
that would permit the Agent to terminate this Agreement pursuant to Section
12(a).
 
10.          Indemnification and Contribution.
 
(a)            Company Indemnification.  The Company agrees to indemnify and
hold harmless the Agent, its partners, members, directors, officers, employees
and agents and each person, if any, who controls the Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act as follows:
-29-

--------------------------------------------------------------------------------

 (i)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
 (ii)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and
 
 (iii)            against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above,
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).
 
(b)            Agent Indemnification.  Agent agrees to indemnify and hold
harmless the Company and its directors and each officer and director of the
Company who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 10(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with information relating to the Agent and
furnished to the Company in writing by the Agent expressly for use therein.  The
Company hereby acknowledges that the only information that the Agent has
furnished to the Company expressly for use in the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus (or any amendment or supplement
thereto) are the statements set forth in the seventh and eighth paragraphs under
the caption “Plan of Distribution” in the Prospectus.
-30-

--------------------------------------------------------------------------------

(c)            Procedure.  Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party.  If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail. 
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
10 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
-31-

--------------------------------------------------------------------------------

(d)            Settlement Without Consent if Failure to Reimburse. If an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel for which it is
entitled to be reimbursed under this Section 10, such indemnifying party agrees
that it shall be liable for any settlement of the nature contemplated by Section
10(a)(ii) effected without its written consent if (1) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (2) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(3) such indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
 
(e)            Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering. 
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(e) shall be deemed to include, for the purpose of this Section 10(e),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof.  Notwithstanding the foregoing
provisions of this Section 10(e), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof.  Any party entitled to contribution,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 10(e), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 10(e) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought.  Except for a settlement entered into
pursuant to the last sentence of Section 10(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 10(c) hereof.
-32-

--------------------------------------------------------------------------------

11.          Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
 
12.          Termination.
 
(a)            The Agent may terminate this Agreement, by notice to the Company,
as hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange or the TSX has been
suspended or limited, or minimum prices for trading have been fixed on the
Exchange or the TSX, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.  Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Payment of
Expenses), Section 10 (Indemnification and Contribution), Section 11
(Representations and Agreements to Survive Delivery), Section 17 (Governing Law
and Time; Waiver of Jury Trial) and Section 18 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.  If the
Agent elects to terminate this Agreement as provided in this Section 12(a), the
Agent shall provide the required notice as specified in Section 13 (Notices).
-33-

--------------------------------------------------------------------------------

(b)            The Company shall have the right, by giving ten (10) days notice
as hereinafter specified, to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain
in full force and effect notwithstanding such termination.
 
(c)            The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.
 
(d)            Unless earlier terminated pursuant to this Section 12, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Agent on the terms and subject to the conditions
set forth herein; provided that the provisions of Section 8, Section 10, Section
11, Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.
 
(e)            This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 8, Section
10, Section 11, Section 17 and Section 18 shall remain in full force and effect.
Upon termination of this Agreement in accordance with its terms, the Company
shall not have any liability to Agent for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by Agent
under this Agreement.
 
(f)            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, as the case may be.  If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
-34-

--------------------------------------------------------------------------------

13.          Notices.  All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified, and if sent to the
Agent, shall be delivered to:
 
 
Cantor Fitzgerald & Co.
 
499 Park Avenue
 
New York, NY 10022
 
Attention:
Capital Markets/Jeff Lumby
 
Facsimile:
(212) 307-3730
 
 
 
with copies to
 
 
 
 
 
Cantor Fitzgerald & Co.
 
499 Park Avenue
 
New York, NY 10022
 
Attention:
Stephen Merkel
 
 
General Counsel
 
Facsimile:
(212) 307-3730
 
 
 
and with a copy to:
 
 
 
 
 
Reed Smith LLP
 
599 Lexington Avenue
 
New York, NY 10022
 
Attention:
Daniel I. Goldberg, Esq.
 
Facsimile:
(212) 521-5450
 
and if to the Company, shall be delivered to:
 
 
Paramount Gold and Silver Corp.
665 Anderson Street
Winnemucca, NV 89445
Attention:
Carlo Buffone
 
Email:
carlo@paramountgold.com
 
with a copy to:
 
 
 
LeClairRyan, A Professional Corporation
 
One Riverfront Plaza
 
1037 Raymond Boulevard, Sixteenth Floor
 
Newark, New Jersey 07102
 
Attention:
James T. Seery
 
Email:
james.seery@leclairryan.com



-35-

--------------------------------------------------------------------------------

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.
 
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.
 
14.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and the Agent and their respective successors
and the affiliates, controlling persons, officers and directors referred to in
Section 10 hereof.  References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Agent may assign
its rights and obligations hereunder to an affiliate thereof without obtaining
the Company’s consent.
 
15.          Adjustments for Stock Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.
 
16.          Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) together with the side letter dated April 11, 2014
constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.  Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
-36-

--------------------------------------------------------------------------------

17.         GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF
DAY REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
18.          CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
 
19.          Use of Information.          The Agent may not provide any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to any third party
other than its legal counsel advising it on this Agreement unless expressly
approved by the Company in writing.
 
20.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
 
21.          Effect of Headings.
 
The section and exhibit headings herein are for convenience only and shall not
affect the construction hereof.
-37-

--------------------------------------------------------------------------------

22.          Permitted Free Writing Prospectuses.
 
The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, and the Agent represents, warrants and agrees that, unless
it obtains the prior consent of the Company, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission. 
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 22 hereto
are Permitted Free Writing Prospectuses.
 
23.          Absence of Fiduciary Relationship.
 
The Company acknowledges and agrees that:
 
(a)            the Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;
 
(b)            it is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
 
(c)            the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
 
(d)            it is aware that the Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and
 
(e)            it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that the Agent shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Agent’s obligations under this Agreement and to
keep information provided by the Company to the Agent and the Agent's counsel
confidential to the extent not otherwise publicly-available.
-38-

--------------------------------------------------------------------------------

24.            Definitions.
 
As used in this Agreement, the following terms have the respective meanings set
forth below:
 
“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.
 
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.
 
 “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.
 
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
 
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.
 
[Signature Page Follows]
-39-

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.
 

 
Very truly yours,
 
PARAMOUNT GOLD AND SILVER CORP.
 
By:
/s/ Carlo Buffone
 
Name: Carlo Buffone
 
Title: Chief Financial Officer



ACCEPTED as of the date first-above written:

 
CANTOR FITZGERALD & CO.
 
By:
/s/ Jeffrey Lumby
 
Name:  Jeffrey Lumby
 
Title:  Senior Managing Director

 
[SIGNATURE PAGE]
 PARAMOUNT GOLD AND SILVER CORP. – SALES AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE 1
 

--------------------------------------------------------------------------------

 
FORM OF PLACEMENT NOTICE
 

--------------------------------------------------------------------------------

 

 
From:
Paramount Gold and Silver Corp.




 
To:
Cantor Fitzgerald & Co.

Attention:  _____________________



 
Subject:
Placement Notice



Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Paramount Gold and Silver Corp., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated April 11, 2014, the
Company hereby requests that the Agent sell up to ____________ of the Company’s
Common Stock, par value $0.001 per share, at a minimum market price of $_______
per share, during the time period beginning [month, day, time] and ending
[month, day, time].



--------------------------------------------------------------------------------

SCHEDULE 2
 

--------------------------------------------------------------------------------

 
Compensation
 

--------------------------------------------------------------------------------



The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3



--------------------------------------------------------------------------------

 
Notice Parties
 

--------------------------------------------------------------------------------



The Company
 
Christopher Crupi (ccrupi@paramountgold.com)
 
Carlo Buffone (carlo@paramountgold.com)
 


The Agent
 
Jeff Lumby (jlumby@cantor.com)
 
Josh Feldman (jfeldman@cantor.com)
 
With copies to:


CFControlledEquityOffering@cantor.com

--------------------------------------------------------------------------------

SCHEDULE 4



--------------------------------------------------------------------------------

 
Subsidiaries
 

--------------------------------------------------------------------------------



Paramount Nevada Gold Corp. (Formerly X-Cal Resources Ltd.)
X-Cal USA, Inc.
New Sleeper Gold LLC
Sleeper Mining Company LLC
Paramount Gold de Mexico de C.V.
Magnetic Resources Ltd.
Minera Gama S.A. de C.V.

--------------------------------------------------------------------------------

EXHIBIT 7(l)
 
Form of Representation Date Certificate
 
The undersigned, the duly qualified and elected                             , of
Paramount Gold and Silver Corp., a Delaware corporation (the “Company”), does
hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(l) of the Sales Agreement, dated April 11, 2014 (the “Sales
Agreement”), between the Company and Cantor Fitzgerald & Co., that to the best
of the knowledge of the undersigned:
 
(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and
 
(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.
 
PARAMOUNT GOLD AND SILVER CORP.
 
By: 
   
Name:
   
Title:
    Date:  




--------------------------------------------------------------------------------

Exhibit 22
 
Permitted Free Writing Prospectus
 
None.
 
 

--------------------------------------------------------------------------------